ON APPLICATION FOR REHEARING
PER CURIAM.
We granted appellant’s application for rehearing in this matter to consider whether he is entitled to back pay from the date he was demoted.
Upon further examination of the record, this Court has determined that the delay in moving this case toward trial cannot be attributed to appellant. Accordingly, our original opinion is amended to provide that appellant, Farrell St. Martin, is entitled to back pay of the difference between Police Officer II and Police Officer III from the date of demotion, October 9, 1985 until paid.